— Motion by plaintiffs-respondents in Action No. 5 to amend and resettle the decision and order of this court dated March 30, 1978 [61 AD2d 1102] and April 7, 1978. Motion granted, without costs, and final paragraph of decision and order amended so as to provide that the order appealed from is modified, on the law, by dismissing Action No. 3 and so much of Action No. 5 as is entitled "Azeal Quinones, Sr., as Administrator of the Goods, Chattels and Credits which were of Azeal Quinones, Jr., deceased, and Azeal Quinones, Sr., individually”, and by granting a new trial as to all other actions, and, as so modified, is affirmed, without costs. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.